OFFICE   OF THE AlTORNEY       GENERAL   OF TEXAS
                                 AUSTIN




Hon. two. 3. 9h0ppra
Colaptrollar   of- Publio   hoaounts
Austin, Terss
o flwtor  fuel", and the dlstrlbutor is rarqulrardin Sea. 3(a)
$4 rrallqetthe tax Rnd remit the envy to tha Sa te. In see.
q(a) the distributorIs requlrad to file a!bond In the mm of
&,    TWO       thSn    $1,000.    Bol’mol%     than     ,$it5,&M.?. Co b4 approve&
by the ComptrQller. It 1s oondltlonadupon the dlstrlbutor*s
pwforring the duties o&et upso hisiby the Aob, lnaludlng the
canoe      to tha Istateof tha taxbe which he I.6requ;r& to
       .
                  tieo, 14(a) lmiso           8 tax of four csntrp per,gaUon
a user8 of mlfqueiIod gaaea* rindsl$ht senha par &t&la on
wara of "other liquid fuela", and to beoo;se a "uueP one
mat apply ior md reoeire a pennit Ironi the Coqtroller.
u we. 14(b), thlisuser 16 regulrsd to ill6 a bondof $100.
for oaoh rehlele to blrused, Tts ooilalt$onrPare @hat such
pwacm wSl1 pwZom hla dutien (LBa uoer, ln4luul1q     pqwnt
or   the   tu     thw     10~leu   8gfkiwt      him.

           A dlrtsibut#w~a ttwda whatever its    nal aImant*
o.~Uioi;lonrdanly aa protide                  9”
                              ha Ma. 0 (a), .pk nlr would not
bo awumz8ble fea the tat on Upefied     $a&~! and otaem L&quid
fwla Zbvie6 by 8ec. 14(a). Per, a bond is only 0       trrot
utd noavery oarmot be had thereon for thin@ outs    ita
~UW md ~0tditii0n8.   !rrwt t* ItIMmb0xg,as 8. w.
WiaaiEmaI. rt* Wwsh, Ot?O*,By, OQ., la 6*@. NM;, x2   arw.
laterOo. v, WluLMII, mm Et**,65519.
                                  me prawtg2. lb moeg-
nisetl, OS omrao, that a statutory                      be&id WW  bo xmd ~JI the
l&h% ot~the statute ur&m wh&ab                    it     L6 flied, but the aonds-
tiow or a wer*a bond wnltertly                         amtLa not be read Into a
4lata!lhto~'r bond.

               AB yeur gueetfon iira&red, it lr anmoxed in the
rslptlrs. we do ,wt umlezrtan$ th0t the $lUOO, band Zn wea-
tian o~ntnfns all the oon4ltlow      an4 oblfipabtam of both ths
die%ribptior*ia   pnd wor*a bond, in vthlahevent   it 8aj be that
OUT awwex would aat brralspl.%~~blr.

                                                             IOUT@ r%TyC~TLlly

                                                        ATTomm    om.%.:L c ‘p T?AxA@